Title: To George Washington from Charles François Guéniot, 19 April 1783
From: Guéniot, Charles François
To: Washington, George


                        
                            Sir
                            Avallon 19 Apl 1783
                        
                        You stand not in need of my Eulogium—I am your admirer but it is in common with all Europe and my suffrage
                            among so many would be of little consequence—it was not to render your praise that I inserted your name in my Ode—but by
                            that insertion to render my Ode immortal. I am &c.
                        
                            Gueriot
                            Physician
                        
                    